Citation Nr: 1750675	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  08-02 554	DATE
		

THE ISSUE

Entitlement to an effective date earlier than July 1, 2011, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ORDER

An effective date of June 2, 2009, but no earlier, for TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.


FINDINGS OF FACT

1.  From June 2, 2009, to June 30, 2011, the evidence of record shows that the Veteran's service-connected disabilities, particularly adjustment disorder with mixed anxiety and depressive features claimed as depression and anxiety condition associated with right shoulder rotator cuff strain, s/p arthroscopic subacromial decompression and distal clavicle resection, and right shoulder rotator cuff strain, s/p arthroscopic subacromial decompression and distal clavicle resection, rendered him unable to secure or follow a substantially gainful occupation for which the Veteran's education and occupational experience would otherwise qualify him.

2.  Prior to June 2, 2009, the preponderance of the evidence shows that the Veteran was able to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

From June 2, 2009, but not earlier, the criteria for entitlement to TDIU are met.  38 U.S.C.A.   §§ 501,1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.340, 3.341, 3.400, 4.3, 4.7, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from June 1977 to November 1977 and from December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico (RO), in which the RO: 1) granted service connection for right shoulder rotator cuff strain versus incomplete tear, assigning a 10 percent disability rating effective March 28, 2005; granted service connection for high blood pressure, assigning a noncompensable disability rating effective March 28, 2005; granted service connection for hemorrhoid, assigning a noncompensable disability rating effective March 28, 2004; and denied service connection for migraine headaches.

In his May 2007 notice of disagreement, the Veteran stated that his right shoulder condition was worse than the assigned evaluation and that he had lost his work because he was not able to do the tasks.  Additionally, the Veteran filed applications for TDIU in February 2008 (due to arm, hemorrhoids, hypertension) and May 2010 (due to depression, right shoulder motion), which the RO denied in April 2008 and October 2010 rating decisions, respectively.  The Veteran did not appeal these rating decisions.

In a May 2012 decision, the Board granted an initial 40 percent rating for right shoulder rotator cuff strain, s/p arthroscopic subacromial decompression and distal clavicle resection, effective March 28, 2005.  Noting that the Veteran had not appealed the RO's April 2008 denial of his first TDIU claim, the Board reiterated the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU is a derivative claim to a claim for increased rating, not a freestanding claim, and as such, the Veteran's TDIU claim remains on appeal until the increased rating claims are finally decided.  The Board remanded the issue of TDIU for further development.

In a July 2012 rating decision, the RO increased the Veteran's evaluation of disability for the right shoulder in conformity to the Board's order.  This resulted in a combined evaluation of 70 percent effective June 2, 2009.  The RO also granted a TDIU effective July 1, 2011, corresponding to the effective date of the highest rating for the Veteran's service-connected adjustment disorder with mixed anxiety and depressive features claimed as depression and anxiety condition associated with right shoulder rotator cuff strain.

When the case was returned to the Board, the Board noted in its September 2014 remand that because the RO's grant on the TDIU did not represent a total grant of benefits sought on appeal, the claim for entitlement to a TDIU for the period prior to July 1, 2011, remained before the Board.  See AB. Brown, 6 Vet. App. 35 (1993).  The Board remanded the issue for further development, and the case has been returned for appellate consideration.

In December 2009, the Veteran withdrew his request for a formal RO hearing.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.


Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.

Law and Analysis

Generally, the effective date for an award of compensation based on an original claim is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017).

Concerning claims for increased disability compensation, such as a claim for entitlement to a TDIU, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2017).

Here, the Veteran raised the issue of entitlement to a TDIU in his notice of disagreement that was date stamped received on May 9, 2007, when he stated that his right shoulder condition had caused him to lose his employment.  Accordingly, the rating period on appeal extends from May 9, 2006, one year prior to the date of receipt of the claim, to June 30, 2011.

When the schedular rating is less than total, a total disability rating for compensation may be assigned, when in the judgement of the rating agency, the claimant is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2017).  Such assignment may be assigned if there is only one disability ratable at 60 percent or more or if there are two or more disabilities such that at least one disability is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  The existence or degree of non-service-connected disabilities or previous unemployment status will be disregarded where the percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the claimant unemployable.  Id.  Marginal employment shall not be considered substantially gainful employment.  Id.; see Cantrell v. Shulkin, 28 Vet. App. 382 (2017).

In the event the claimant is unable to secure or follow a substantially gainful occupation due to service-connected disabilities but fails to meet the percentage standards, the matter should be submitted for extraschedular consideration by the Director, Compensation Service.  38 C.F.R. § 4.16(b) (2017).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2017).

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16 (2017); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

In making determinations, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

Effective June 2, 2009, the Veteran was service-connected for the following disabilities:  adjustment disorder with mixed anxiety and depressive features claimed as depression and anxiety condition associated with right shoulder rotator cuff strain, s/p arthroscopic subacromial decompression and distal clavicle resection, rated as 30 percent disabling; right shoulder rotator cuff strain, s/p arthroscopic subacromial decompression and distal clavicle resection, rated as 40 percent disabling; degenerative joint disease thoracolumbar spine, rated as 10 percent disabling; mild degenerative disc disease of the cervical spine claimed as back condition, rated as 10 percent disabling; high blood pressure, rated as 10 percent disabling; and hemorrhoid (claimed as anal condition), rated as 10 percent disabling.  The combined evaluation for these disabilities was 70 percent.  See 38 C.F.R. § 4.25 (2017) (Combined Ratings Table).  Accordingly, the Board finds that the Veteran was not schedularly eligible for TDIU until June 2, 2009.

Prior to June 2, 2009, the Veteran was service-connected for: adjustment disorder, rated as 10 percent disabling; right shoulder rotator cuff strain, rated as 40 percent disabling; degenerative joint disease thoracolumbar spine, rated as 10 percent disabling; mild degenerative disc disease of the cervical spine, rated as 10 percent disabling; high blood pressure, rated as 10 percent disabling; and hemorrhoid, rated as 10 percent disabling.  The combined evaluation for these disabilities was 60 percent, effective March 28, 2005, which did not meet the schedular rating requirements for TDIU pursuant to 38 C.F.R. §§ 4.16(a), 4.25 (2017).

Hence, the rating period on appeal, May 9, 2006, to June 30, 2011, is divided into two periods:  from June 2, 2009, to June 30, 2011, and prior to June 2, 2009.

In the Veteran's May 2007 notice of disagreement, he stated that he was right-handed by nature and that due to his right shoulder he had lost his job because he was not able to perform the tasks.  He stated that he took medication, which affected his dreams and fatigued him.  Doctors did not guarantee any improvement with surgery so he continued with physical therapy.  In his February 2008 and May 2010 TDIU applications, the Veteran reported that he had worked as a clerk for the same loan company from January 1988 to October 2006.  He reported that he missed between three and five months of work due to illness.

The Veteran was afforded a VA examination of his right shoulder in January 2008.  The Veteran complained of constant right shoulder pain that fluctuated from 6 to 9 of 10, and it mostly occurred when he elevated his arm or carried heavy objects with his right arm.  The Veteran complained of decreased strength, endurance, and fatigue of the right arm with activities.  The Veteran was taking pain medication, with partial relief, but the dosage could not be increased due to resulting hypotension.

It was noted that the Veteran was dominantly right-handed.  Because of difficulty shaving, combing hair, and brushing teeth with his right hand, the Veteran did these activities with his left hand.  The Veteran reported rapid fatigability of his right arm when writing.  It was noted that the Veteran used a sling for his right arm as needed.

The Veteran reported that he had worked for a loan company, and after he could not perform the tasks of writing and carrying heavy documents, he was granted early retirement.  It was noted that while the Veteran was independent in activities of daily living by using his left hand, he was not able to do household chores or yard chores.

The Veteran's VA medical records show that the Veteran undertook occupational therapy sessions during March to July 2007 (Dec. 15, 2014, Med. Treat. R., SSA, at 35-57), and during October to November 2008 (Dec. 15, 2014, Med. Treat. R., SSA, at 1-8).  The Veteran's VA Active Outpatient Medications reports show that, during 2007 and 2008, the Veteran was prescribed morphine every twelve hours.

In June 2008, the Veteran was afforded a VA mental disorders examination for depression and anxiety secondary to service-connected right rotator cuff strain.  The Veteran reported that he was first seen by a psychiatrist in March 2007 and had been followed since.  The Veteran reported that after returning to work post-deployment he had trouble retaining instructions and with concentration, so after eleven months, he reached an agreement with the company in 2006 to take leave without pay until he reached 55, then retire.  The Veteran admitted that his ability to perform adequately had not been called into question; it was something he felt.  The Veteran stated that he had one-and-a-half years of college, studying business administration.

The Veteran reported that, at home, he was mostly somnolent, under the effects of morphine for right shoulder pain, and he complained of variable moods, at times with anxiety due to increased right shoulder pain.  In opining that the Veteran's mental disorder was at least as likely as not related to his right shoulder condition, the examiner noted that the Veteran had to be under the effect of pain killers and the reported symptoms related to the exacerbation of pain once the medication effects subsided.  The examiner opined that the effects of the signs and symptoms described by the Veteran represented mild to moderate social/occupational impairment.

SSA records show that in July 2008 the Veteran reported going to bed at 8:00 pm and getting up at 7:00 am.  He would take his wife to work and pick her up; he watched TV or used his computer during the day; and he would take a nap.  On a Work History, the Veteran explained that, as an account adjuster for a loan company, he worked seven hours a day, six days a week.  He would visit clients with overdue accounts at their homes to work out an agreement to bring them current; he saw 22 clients per day.  He indicated that on a daily basis he handled or grabbed big objects one hour, reached for two hours, did handwriting or typing or handled small objects for three hours.  (Aug. 15, 2017, Corr., Trans. 1, at 61.)

In a March 2009 SSA Function Report, the Veteran reported that insomnia was a problem because he could sleep on only one side and move the least possible.  He responded that his wife had to manage his medications because he got confused and that he did not perform chores, including preparing meals, because he could not lift more than two pounds.  The Veteran stated that he could not do repetitive movements with his arms and that he dropped things.  The Veteran stated that he could not concentrate.  The Veteran reported that he did not go anywhere alone because he forgot things and got disoriented.  He reported that he did not go shopping because he could not carry purchases.  The Veteran stated that he did not handle his own finances because he did not have concentration and he could not do the arithmetic.  He stated that he did not finish what he started; his wife helped him with written instructions; and he forgot oral instructions.  In responding to the question about handling stress, the Veteran responded that taking his medications did not relieve him because he spent all the time in a bad humor.  He stated that he did not know how to cope with routine changes and that he felt bad all the time, having bad thoughts.  (Aug. 15, 2017, Corr., Trans. 1, at 22-33.)

The Veteran's SSA records include an April 2009 Mental Residual Functional Capacity Assessment in which it was recorded that the Veteran was either not significantly limited or was moderately limited in things such as understanding and memory, sustained concentration and persistence, social interaction, and adaptation.  (Dec. 15, 2014, Med. Treat. R., SSA, at 70.)

The SSA Disability Determination and Transmittal shows that for SSA purposes the Veteran was found disabled beginning March 2008, due to a primary diagnosis of affective disorders and a secondary diagnosis of disorders of the back.  (Jan. 5, 2017, Corr.)  SSA records show that the disorders of the back included right shoulder, neck, and low back.  (Aug. 15, 2017, Corr., Trans. 1, at 9.)  

The Veteran was afforded a VA right shoulder examination in January 2010.  It was noted that the Veteran had had right shoulder surgery in late 2009, which produced improvement but he continued to have discomfort and limitation in motion.  The Veteran reported pain of 8 out of 10 and limitations in motion.  He took morphine every eight hours for pain with mild relief.  The Veteran reported having weekly flare-ups, lasting several hours aggravated by repetitive use of his shoulder joint, which was alleviated by medications.  It was noted that the Veteran's wife assisted him with dressing.  It was noted that the Veteran was unable to repeatedly flex his right shoulder without resistance due to pain and that there was tenderness at the right subachromial area.

The Veteran was afforded a general medical VA examination in August 2010, during which further opinion was provided in reference to the January 2010 VA shoulder examination.  It was noted that occupationally, the condition would result in increased absenteeism, pain, and problems with lifting and carrying, but the examiner opined that the Veteran was able to obtain and secure a financially gainful job of sedentary type with no reaching or heavy lifting with the right arm.

The Veteran was afforded a VA examination of his right shoulder in June 2012, during which the Veteran reported pain of 6 to 8 out of 10 and limited motion.  Factors that precipitated pain were dressing, bathing, sleeping on his right side, and, occasionally, walking due to right shoulder movement.  During range of motion testing, it was noted that the Veteran experienced less movement than normal; weakened movement; excess fatigability; pain on movement; and deformity.

The examiner noted that the Veteran had worked for 18 years as an office branch representative for a loan company.  The Veteran's other jobs included:  ramp services at the airport, insurance agent, and while in the military, as a switchboard operator and lineman.  The examiner opined that due to the Veteran's musculoskeletal service-connected right shoulder, the Veteran was rendered unemployable.  The examiner stated that the Veteran was unable to perform many of the special tests for rotator cuff conditions because the Veteran was unable to abduct or do flexion of the right shoulder more than 30 degrees, and the Veteran had severe pain with manipulation of the right shoulder.  The examiner noted that the Veteran was cooperative with the examiner and examination.

In August 2012, based upon the above VA examination and a review of all volumes of the Veteran's claim file, a VA medical opinion was provided.  It was opined that this Veteran is more likely than not rendered unemployable.  The rationale provided was that the Veteran had severe limitation of his right shoulder that limited his ability to perform any type of job since he is right handed.

The Veteran was afforded a VA examination for mental disorders in March 2015, during which the examiner determined that the Veteran's service-connected neuropsychiatric condition was not severe enough to render him unemployable at present or during the period prior to July 1, 2011.

June 2, 2009, to June 30, 2011

The Board will first turn its attention to the period during which the Veteran was schedularly eligible for a TDIU:  June 2, 2009, to June 30, 2011.  In weighing the  evidence of record, the Board finds that the Veteran's symptomatology of his service-connected disabilities, particularly his adjustment disorder associated with his right shoulder rotator cuff strain and service-connected right shoulder rotator cuff strain, which justified the grant of a TDIU from July 1, 2011, also existed during the period from June 2, 2009, to June 30, 2011, and rendered him unable to secure or follow a substantially gainful occupation during that period.

In making this determination, the Board is mindful that the Veteran has some college-level education and considerable experience as a clerk in the financial industry.  See Dalton v. Nicholson, 21 Vet. App. 23, 32-4 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran was competent to relay the relevant symptomatology that he experienced during this period, such as:  insomnia due to limitations in sleeping position; confusion; lack of concentration; limits in lifting; dependence on others for understanding instructions, financial management, and transportation; and inability to cope with routine changes, to finish tasks, and to leave home independently.  See 38 C.F.R. § 3.159(a)(2) (20167), see Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (finding that it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that competent lay evidence requires facts perceived through the use of the five senses).  Furthermore, the Veteran's assertions of his limitations were supported by the evidence, most notably, that he chose to use a representative payee for his SSA benefits.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that lay evidence is credible when it is internally consistent and consistent with other evidence of record); see, e.g., Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Board has the responsibility of weighing conflicting medical opinions and, in doing so, the Board may place greater weight on one physician's opinion over another depending upon factors such as reasoning employed and the extent to which they reviewed the prior clinical records and other evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-04 (2008).

The reports of the Veteran's VA examinations note that the Veteran has been dependent upon morphine use for pain management but, due to hypotension at increased doses, there has been limitation in how much morphine the Veteran has been able to use, e.g., January 2008 VA shoulder examination report.  The medical record indicates an ongoing balancing of increasing morphine dosage against acceptable impact on blood pressure.  The June 2008 VA mental disorders examination report shows that the Veteran reported being mostly somnolent when at home due to the effects of morphine for his right shoulder pain.

The report of the January 2010 VA right shoulder examination shows that the 2009 surgery on the right shoulder produced improvement but the Veteran still had pain and limitation in motion.  The Veteran's morphine use had increased from every twelve hours to every eight hours. 

In an August 2010 follow-up report to the January 2010 VA right shoulder examination, the examiner opined that, although there would be increased absenteeism, pain, and problems with lifting and carrying, the Veteran was able to obtain and secure a financially gainful job of sedentary type with no reaching or heavy lifting with the right arm.  The Board assigns no probative weight to this medical opinion because the examiner did not provide a rationale and appears not to have considered the effects of the Veteran's service-connected adjustment disorder, i.e., morphine use, on the Veteran.

The report of the June 2012 VA right shoulder examination shows that it was the examiner's opinion that the Veteran was rendered unemployable because the Veteran had not been able to perform all the special tests for rotator cuff due to limited range of motion and severe pain with manipulation of the right shoulder.  Because the Veteran was right-handed, the examiner opined that the limitations of the right shoulder would also limit the Veteran's ability to perform any type of job.  The Board finds this opinion supported by the evidence of record in that SSA found the Veteran disabled, in part due to his right shoulder, since March 2008.

In the March 2014 VA mental disorders examination report, the examiner opined that the Veteran's service-connected neuropsychiatric condition was not severe enough to render the Veteran unemployable during the period prior to July 1, 2011.  Because no rationale was provided and the examiner failed to consider the effects of the Veteran's right shoulder disability, the Board assigns no probative weight to this opinion.

In summary, as to the right shoulder alone, the Board finds probative evidence that the Veteran had use of his right arm and shoulder, albeit limited, such that he may not have been rendered unemployable.  The evidence further shows, however, that the pain management of the right shoulder created its own disability such that the Board finds, when the two are taken in the aggregate, for the period from June 2, 2009, to June 30, 2011, the Veteran was rendered unable to secure or follow a substantially gainful occupation.  Without the psychiatric effect of the Veteran's right shoulder disability, he might have been able to re-train physically or gain additional education for employment, but the evidence shows that, due to service-connected disabilities, the Veteran did not have the concentration or mental wherewithal to engage in such a pursuit.

Prior to June 2, 2009

Now, the Board will turn its attention to the period prior to June 2, 2009, when the Veteran was not schedularly eligible for a TDIU.  The Veteran may still be entitled to an effective date prior to June 2, 2009, on an extraschedular basis, if it is found that his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.

The evidence of record shows a breakdown of the hours the Veteran spent doing particular physical tasks each day when he was working as a clerk, a job he left in October 2006.  The Veteran admitted that his employer had not found fault with his performance.  The record shows that the Veteran engaged in a considerable amount of occupational therapy in 2007 and 2008.  The Veteran reported in 2008 that he typically used his computer during the day between taking his wife to and from work.  The Veteran reported in June 2008 that he drove independently.  Also in June 2008, the Veteran reported somnolence due to morphine.

Taken as a whole, this evidence indicates to the Board that, although the Veteran was having symptoms from his morphine use, at that time, the Veteran was still independent in his activities and was able to leave home with minimal concerns.  The Veteran had some college education and was engaged in occupational therapy.  The evidence indicates that the Veteran had clarity of thought sufficient to obtain the new skills necessary to secure or follow a substantially gainful occupation.  At that time, the Veteran's service-connected adjustment disorder was evaluated as 10 percent disabling and his right shoulder rotator cuff strain was evaluated as 40 percent disabling.

In March 2009, the Veteran's disclosures to SSA indicated that he had begun losing the ability to function independently.  The Veteran's physical functioning due to his right shoulder was unchanged, but the Veteran stated that he did not drive or leave the house alone.  The reasons given included disorientation and lack of concentration.  It was noted in the January 2010 VA examination report that the Veteran was taking morphine every eight hours, an increase from every twelve hours.  Competence not being an issue, when the Veteran was awarded SSA disability benefits, he chose to use a representative payee to handle the funds because of lack of concentration and inability to focus to do the arithmetic for the accounting of his financial affairs.  This increased severity in the Veteran's service-connected adjustment disorder was recognized and accounted for when his disability evaluation was increased from 10 percent to 30 percent effective June 2, 2009.

Based upon a careful review of the evidence of record, the Board notes a transitioning in the aggregate effect of the Veteran's service-connected disabilities between 2008 and 2009.  In comparing the weight of the available evidence, the Board finds that the symptoms of the Veteran's two main service-connected disabilities, although escalating, did not render him unable to secure or follow a substantially gainful occupation prior to June 2, 2009.  The Board acknowledges that, since March 2005, the Veteran has consistently experienced the same symptomatology of his right shoulder and that he has experienced escalating symptomatology of adjustment disorder as a result of his right shoulder treatment.

The Board finds that the escalation of the Veteran's adjustment disorder is the dispositive factor for determining when the Veteran became unemployable.  When the Veteran was able to function independently in the community, it was reflected by an evaluation of 10 percent disability for his adjustment disorder.  Taking into account the Veteran's work experience in the financial industry and some college education, the Board finds that during that time, the Veteran was capable of retraining and overcoming the physical challenges of his right shoulder disability.  When the Veteran was no longer able to drive or leave home unaccompanied due to confusion and lack of concentration, it was reflected by an evaluation of 30 percent disability for his adjustment disorder.  The evidence shows that at that time the Veteran was not able to adjust to routine change, indicating to the Board that he had lost the ability to mentally manage his right shoulder disability as well as the ability to focus for retraining.  In summary, the Board finds that prior to June 2, 2009, the Veteran was able to secure or follow a substantially gainful occupation, and therefore, an extraschedular TDIU is not warranted.

In conclusion, based on the foregoing, the Board finds that the competent and credible evidence, medical and lay, shows that from June 2, 2009, to June 30, 2011, the aggregate symptoms associated with the Veteran's service-connected disabilities were of such a severity that he was rendered unable to secure or follow a substantially gainful occupation.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted for the period from June 2, 2009, to June 30, 2011, and the claim is granted.  See 38 U.S.C.A. § 5107 (West 2014).  As to the period prior June 2, 2009, the Board finds that, as the preponderance of the evidence is against a TDIU, the benefit of the doubt rule does not apply, and that portion of the claim must be denied.  See 38 U.S.C.A. §§ 501, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  Disabled American Veterans





Department of Veterans Affairs


